



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Horsford, 2019 ONCA 321

DATE: 20190424

DOCKET: C62648

Feldman, Brown and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Devon Horsford

Appellant

Devon Horsford, in person

Michael Dineen, duty counsel

Marie Comiskey, for the respondent

Heard: April 10, 2019

On appeal from the conviction and sentence imposed on July
    28, 2016 by Justice Peter J.A. Harris of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted of possession for
    the purpose of trafficking. The issue before the trial judge was possession.

[2]

Large quantities of drugs and drug paraphernalia
    were seized from a bedroom rented to the appellant. It was referred to as
    bedroom 3. Another bedroom in the same home was rented to a tall skinny guy.

[3]

The landlord testified that he thought there was
    a time when the tall skinny guy went into bedroom 3 but it happened fast.

[4]

In his reasons for conviction the trial judge
    said at page 26:

Based on the
    exclusive possession theory and the inference I draw of knowledge and control
    of the drugs in room three, based on that theory Im satisfied beyond a
    reasonable doubt that [the appellant] was in possession of the drugs in that
    location.

[5]

The appellant submits that the trial judge erred
    in finding exclusive possession in light of the landlords evidence that the
    tall skinny guy went into room 3.

[6]

We do not agree.

[7]

Although the trial judge used the phrase
    exclusive possession he went on to add and the inference I draw of knowledge
    and control. In his analysis at page 14 he set out the elements of possession
    as knowledge and control. The inference of knowledge and control and temporal
    exclusive possession was open to the trial judge on the basis of evidence that:

·

The appellant rented the room.

·

The room was not used as a residence for the
    appellant. He in fact lived a few doors away.

·

There was nothing personal in the room. When the
    police broke down the door the items found were scales, plastic baggies in two
    sizes, large and expensive quantities of drugs including heroin and cocaine.
    Some of it was on top of the bed.

·

The police surveillance officer saw the
    appellant go into the home, come out one minute later and immediately make a
    hand-off. The seizure followed almost immediately.

·

The appellant had a key and kept the door
    locked. Although the landlords son also had a key there is no evidence that he
    was at the home at all around the time of the seizure.

·

There is no evidence that the tall skinny guy
    was around the home at any time near to the seizure.

[8]

The inference drawn by the trial judge was open
    to him.

[9]

The conviction appeal is therefore dismissed.

[10]

The appellant acknowledged that the sentence
    appeal depended upon a successful conviction appeal. The sentence appeal is
    therefore dismissed.

K.
    Feldman J.A.

M.L.
    Benotto J.A.

David
    Brown J.A."


